900 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.CLADIS WILSON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAM, UnitedStates Department of Labor;  Sewell Coal Company,Respondents.
No. 89-1802.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1990.Decided March 9, 1990.Rehearing Denied April 10, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (87-2890-BLA).
Cladis Wilson, petitioner pro se.
Barbara J. Johnson, Patricia May Nece, United States Department of Labor;  Linda Meekins, Benefits Review Board;  Allen R. Prunty, Jackson & Kelly, for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Cladis Wilson seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED